Title: To Thomas Jefferson from Anne Royall, 20 June 1824
From: Royall, Anne
To: Jefferson, Thomas


Sir
Washington City
June 20th 1824
A poor & friendless female asks of you to patronise her works named in the inclosed prospectus—I am a virginian, the widow of one of your revolutionary worthys, Maj Wm Royall once of Amelia County in your State & no doubt known to you—since his death I have been striped of every thing by his relation even to the last  change of Rayment—A Wanderer in the streets of this City with out house or home or other comfort I have no resource no prospect of relief but in the sale of these writings—The heads of department in this city & several members of congress have honoured me with their support, & I do trust that you noble sir, will add to the number—I have not the vanity to believe that these works the production of my very poor tallents will be of interest to you, or to the public further than from the consideration of having contributed to the relief of human distress—I am truly sorry it was not in my power to have added a discription of your late very laudable establishment,  which has done you immortal honour, (I mean the University) but for want of funds it was not in my power—From motives of delicacy I suppress my name in those works but have no objection to be known as the author in any other way—To say more to a gentleman of your enlightened understanding would be superfluous on that I rest my prospect of success in your neighbourhood with you—Long an admirer of your genius & your measures, I seize the present moment to tender to you my homage, with the very high sense I have of your transcendent greatnessYour Obt SertAnne RoyallPS I would send you  both of my distress & my title to respect but it would only trouble you & I repe  to the travels of Mr Braxbury the English Botonist for my answer that of my decd husband Maj Wm Royall—The works will be announced to the public by Mr DuaneA R